In a proceeding to confirm an arbitration award, the appeals are from (1) an order of the Supreme Court, Nassau County, dated November 26, 1975, which (a) granted petitioner’s motion to confirm the award and (b) denied a cross motion to vacate the said award and (2) the money judgment of the same court, entered thereon on December 4, 1975. Order and judgment affirmed, with one bill of $50 costs and disbursements. It is clear that all claims and disputes between the parties were presented to the arbitrator. His award stated that it "is in full settlement of all claims submitted to this Arbitration.” His award of $6,246 to the petitioner contractor, on its $7,450.48 claim, is clearly the net resolution of the claims of both parties. It is implicit therefrom that the arbitrator either found no merit to appellant’s claims (the disallowance being only of extras claimed by petitioner) or that his reduction from petitioner’s claim, in effect, gave appellant $1,204.48 in full settlement of the cost to him of correcting any defects, evidence of which was presented to the arbitrator. Hopkins, Acting P. J., Hargett, Damiani, Titone and Hawkins, JJ., concur.